Citation Nr: 0207230	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that continued the veteran's service connected 
PTSD at a 50 percent evaluation.  The veteran continues to 
disagree with the level of evaluation assigned.  A hearing 
before the undersigned member of the Board at the RO (i.e. a 
travel board hearing) was held in November 2000.


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD are 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 1998 rating 
action, and were provided a Statement of the Case dated 
September 1998, and two Supplemental Statements of the Case 
dated January 1999 and January 2002, as well as Board Remands 
dated April 1999 and February 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in March 2001, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim, dated August 
1998 and December 2001.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


The Facts

The veteran and his representative contend that an increased 
rating is warranted for the veteran's PTSD.  A review of the 
records reflects that service connection was granted for PTSD 
by a July 1994 rating decision.  This decision was based on 
the service records of the veteran, which showed that the 
veteran was wounded in combat, and on the results of a June 
1994 VA examination.  At that time, the veteran was granted 
service connection, with a 30 percent evaluation.

On the basis of a letter from the Vet Center dated May 1998, 
the veteran's evaluation for his service connected PTSD was 
increased to a 50 percent evaluation by a rating decision 
dated June 1998.  The veteran continues to disagree with the 
level of disability assigned.  The relevant evidence of 
records includes the reports of outpatient treatment, Social 
Security records, and the reports of VA examinations.

The vast amount of medical records submitted by the veteran 
do not contain any reference to his PTSD; rather, they detail 
treatment for other medical conditions, to include ulcerative 
colitis, a back disability, gout, and gastroesophageal reflux 
disease.  Similarly, the veteran's records from the Social 
Security Administration make no mention of the veteran's 
PTSD, and deal primarily with the veteran's back disability.

A March 1998 letter from a doctor of the veteran indicates 
that the veteran was currently under treatment for coronary 
artery disease, hypertension, hyperlipidemia, gout, and 
ulcerative colitis, as well as recent back problems.

Also of record are outpatient treatment records from March 
1998 and April 1998, from Colin C. Doyle, Ph.D., clinical 
psychologist.  A March 1998 record indicates that the veteran 
reported increased symptoms of being extremely hypervigilant, 
exaggerated startle reaction and daily intrusive thoughts, 
with more violent thoughts, such as becoming easily angry, 
and being easily provoked.  The writer indicates that the 
veteran reported near continuous panic and depression, 
irritability, and anger with episodes of violence, difficulty 
in adapting to stressful conditions, occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, mood, suicidal and 
homicidal thoughts, impairment in the ability to function 
independently, appropriately, and effectively, and inability 
to establish and maintain effective relationships.  The 
veteran was found to have a Global Assessment of Functioning 
(GAF) of 41.  The veteran was diagnosed with chronic severe 
PTSD.

In April 1998, the veteran indicated that he was not sleeping 
with his wife due to his nightmares, and fear of hurting her.  
The veteran indicated that he kept earplugs for summer 
storms, and thunder and lightning reminded him of artillery 
and mortars.  The veteran reported several noises that had 
startled him lately, to include a child's toy, thunder, and a 
motorcycle back firing.  The veteran indicated that his 
counseling at the Vet Center made him very anxious, due to 
recovering a memory he wanted to forget.  The veteran was 
noted to have reduced flexibility and efficiency, and reduced 
persistence and pace.  The veteran was found to have chronic 
PTSD with considerable to severe impairment, with a GAF of 
45.

A letter dated May 1998 from the Columbia Vet Center is of 
record, from a psychologist at that facility.  It indicates 
that the veteran had been in weekly individual counseling for 
symptoms related to PTSD.  The veteran began counseling there 
in mid March 1998. 

The writer noted several events that the veteran alleged 
occurred while in the military.  The writer noted that the 
veteran continued to suffer from intrusive memories, dreams, 
and occasional flashbacks of events from Vietnam.  He does 
not sleep well and often is up in the middle of the night 
after being startled by something.  He is extremely 
hypervigilant and reacts to a variety of stimuli in the 
immediate environment that cause a reaction that the writer 
felt was similar to combat readiness.  The writer noted that, 
once the veteran entered this state, it might require several 
hours before he was able to return to a state of relative 
calm.  He avoided all references and reminders of Vietnam 
whenever possible, but inevitably some loud noise or other 
source of stimulation would start the process all over again.  
The writer noted that it was clear that the veteran suffered 
from chronic PTSD that was directly related to his service in 
Vietnam.  The writer indicated that the veteran was no longer 
able to work and was very socially isolated.  The writer 
estimated the veteran's GAF to be no higher than 45.

A further letter from this psychologist dated June 2001 
indicates that the veteran received no treatment from the Vet 
Center since that letter was written.

The veteran received a VA examination in August 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran has a long history of having PTSD.  He came to 
the examination wearing earplugs.  He indicated that during a 
storm with thunder and lightning, he uses earplugs because 
these things cause his heart rate to increase and he gets 
very anxious, starts to look for cover, starts to sweat and 
trembles, and becomes very anxious.  He indicated that he 
constantly patrolled his property with a loaded pistol, 
almost daily and nightly.  He reported being frequently 
depressed, with thoughts of harming himself.  He has had no 
psychiatric hospitalizations and no actual suicide attempts, 
although he has struggled with the thought of killing 
himself.  He isolates himself.  He indicated that he prayed a 
lot.  He indicated that at times he gets along okay with his 
wife, but at other times he loses his temper.  He reported 
that he has pushed his daughter, and has yelled at his wife.  
He indicated that he only really gets out of the house for 
church on Sunday, but that also makes him uncomfortable.  He 
does not do any shopping, or go to restaurants or movies.  
Occasionally he visits another veteran friend.  He has slept 
by himself for the past five years because of the nightmares 
he has, and being awakened by nightmares.  He indicated that 
his wife told him that in his nightmares he was shooting with 
his fingers, yelling, and hollering.  The veteran indicated 
that he averages about four hours of sleep a night, and had 
thoughts about Vietnam every night, and dreams four to five 
times a week.  He had what he called flashbacks once or twice 
a month, when he seems to get lost in his combat experiences.

Upon examination, the veteran was noted to be not well 
shaven, with fair grooming.  He was oriented to time, person, 
and place.  He appeared moderately depressed and irritable.  
He stated that he was somewhat depressed.  He denied 
hallucinations other than the very real flashbacks that he 
described.  There was no evidence of delusions.  The veteran 
was diagnosed with PTSD, with a GAF estimated of 50.  The 
examiner indicated that veteran had serious symptoms with 
suicidal ideations, severe insomnia, flashbacks, depression 
and anxiety.  He had serious social impairment.  He indicated 
that the veteran was unable to keep his job and quit it when 
he threatened people at work with coming in and shooting 
them.  He quit his job in a fit of anger in December 1997.  
The examiner indicated that he felt the veteran was severely 
disabled from his psychiatric disorder.

A letter dated November 1998 from Colin C. Doyle, Ph.D. is 
also of record.  The writer indicated that, within the last 
year, the veteran's symptoms of PTSD have become so severe 
that he is unemployable.  The writer indicated that the 
veteran suffered from homicidal and suicidal ideation at one 
point.  The writer further indicated that occupational and 
social impairment was found with deficiencies in most areas 
such as work, family relations, judgment, thinking, suicidal 
and homicidal thoughts, and near continuous panic and 
depression affecting the ability to function independently, 
appropriately, or effectively.  The writer further indicated 
that the veteran suffered from impaired impulse control such 
as unprovoked irritability with periods of violence; 
difficulty in adapting to stressful circumstances, inability 
to establish and maintain effective relationships, and 
problems with memory and concentration.  The writer found the 
veteran to be inflexible and inefficient with reduced 
persistence and pace.  Behavior and emotions were unreliable 
and unpredictable.

Private outpatient notes dated October through November 1999 
indicate that the veteran was dealing with the sudden illness 
and death of his mother, and that his wife reported that she 
was worried he was depressed.  The veteran indicated that he 
mainly wanted to have something to calm his emotions so that 
he would not get too excited and have another myocardial 
infarction.  The veteran was prescribed medication.  In 
November, the veteran indicated that he had used the medicine 
for a short while and then discontinued it.    

A mental health note dated November 2000, again from Colin C. 
Doyle, Ph.D.,  is of record.  It indicates that is it the 
writer's opinion that the veteran is severely disabled and 
unemployable due to his service connected PTSD.  The writer 
noted that the veteran continued to have significant PTSD 
symptoms daily, to include sleep disturbance, nightmares, 
intrusive thoughts, anxiety, depression, anger, and 
irritability.  His behavior, emotions, and cognitions are 
unreliable and unpredictable due to this condition.  He 
avoids crowds, loud noises, thunder, or other trigger stimuli 
that elicit PTSD symptoms.  The writer noted that the veteran 
had not been able to work since 1997, because he was unable 
to tolerate the stress of his job.  The writer felt that the 
veteran's memory, concentration, and at times comprehension 
and judgment were affected on a daily basis.  The writer 
estimated the veteran's GAF as 42.

The veteran received a hearing before the undersigned member 
of the Board in November 2000.  The report of that hearing 
indicates, in relevant part, that the veteran believed that 
his PTSD had increased in severity such that he should be 
rated 100 percent.  The veteran indicated that he got only 
three and a half to four hours sleep a night, mostly in 
spurts.  The veteran indicated that he was under the care of 
a psychologist.  The veteran indicated that he had problems 
with nightmares.  He indicated that loud noises such as 
thunder and fireworks bothered him, and that he could not 
watch certain programs on TV such as those involving fighting 
and killing.  The veteran indicated that he had not gone 
hunting in 15-20 years because he could not stand other 
people shooting.  He indicated he could only go fishing if 
someone went with him, but again he had not gone in 15-20 
years.  He indicated that he could not go walking in crowded 
areas or do shopping.  He does go to church regularly, but 
sits in the back so he can leave immediately after services 
are over.

The veteran indicated that he does not have any close 
friends, except for his wife and family.  He indicated that 
his family takes care of themselves.  He related that his 
wife drives him around.  The veteran indicated that he does 
receive group counseling from the pastor of his church every 
month.  The veteran reported that he does not participate in 
any group therapy through the VA hospital.  The veteran 
indicated that he had gone to the Vet Center at one point, 
but did not feel that treatment helped him.  The veteran 
noted that he saw Dr. Doyle on a regular basis for his PTSD.

The veteran indicated that he had been married for 30-35 
years, and indicated that he sometimes had a good 
relationship with his wife.  He related an incident when his 
wife tried to remove all the guns from his house.  The 
veteran indicated that he had two grown children, and one 
that still lived at home.  The veteran reported that his 
relationship with his children was pretty good, although his 
grandchildren could aggravate him at times.

The veteran indicated that he stopped work in December 1997, 
after about 29 years with the same company.  The veteran 
indicated that he quit working because he had a disagreement 
with his employer over leave.  He indicated that he does 
receive a pension from that company.  He reported that he did 
retire from that company.  He indicated that he had not 
looked for work since that time, on the advice of his 
doctors.

The veteran received a further VA examination in December 
2001.  The results of that examination indicate, in relevant 
part, that the veteran complained that loud noises would 
cause him intense emotional distress.  The veteran reported 
that he went to PTSD counseling sessions about once a month 
at the Newburry VA center.  He indicated that he had also 
seen the PTSD group leader at the VA medical facility in 
Columbia, SC.

The veteran was noted to be married for 35 years, and have 
three children.  The veteran indicated that his last 
employment was in 1997, at a job in which he was employed for 
30 years.  The veteran indicated that he received a 
retirement pension from his work as well as veteran's 
compensation and Social Security disability.  The veteran 
related the large amount of medical conditions for which he 
was currently being treated.  He also related incidents he 
alleged occurred in service.

Upon examination, the veteran was noted to be in mild 
distress, with good hygiene and grooming.  His facial 
expression was tense.  Eye contact was fair.  Speech was 
normal in rate and volume, but increased in amount with 
tendency to digress.  He was alert and oriented to person, 
place, and time.  He knew the name of the President and had 
an adequate fund of knowledge.  He had only a vague awareness 
of current events.  He easily registered three words.  He was 
able to repeat four but not five digits correctly.  He 
incorrectly performed a simple mental calculation and 
incorrectly spelled a word backwards.  His abstraction of 
similarity was concrete.  His interpretation of a proverb was 
fair.  He recalled zero of three words after a brief 
distraction and two with prompting.  Judgment to a 
hypothetical was only fair, and indicated anxiety and some 
poor judgment.  His IQ was estimated to be average.

He reported sleeping three to four hours a night, and not at 
all during the day.  He reported nightmares at the rate of 
about four per week, typically with content of Vietnam.  Any 
type of depiction of army or military related events on 
television will provoke a response later that night, and the 
veteran will have nightmares of his own experiences in 
combat.  He reported being no longer able to sleep with his 
wife for the last five years because of his restlessness and 
physical agitation while sleeping.  He indicated that he was 
trying to diet, but he thought that he was not doing well.  
He described his mood as cordial.  His affect was slightly 
irritable.  Thoughts were fairly well organized.  Signs of 
formal thought disorder were plainly in evidence.  His last 
suicidal thought was about two weeks prior to the examination 
when he was having pain from his angina.  He indicated that 
he had homicidal thoughts almost every other day about people 
that do things which get under his skin.  

He reported hearing voices frequently, about every other day, 
that mumble.  When he hears the voices, he said he had to 
prepare, and go get his gun and load it and make sure that it 
is nearby.  He also indicated that he thinks he sees shadows 
and movement and has perceptions of seeing rats and hogs that 
are not there.  He had some sense of paranoia about him and 
said that he had to keep his eye on everyone because he does 
not know what they will do.  He checks his locks several 
times a day, even when he knows that they are locked.  He 
stays home during the day and has hypervigilance.  He 
reported intrusive experiences and reminiscing about Vietnam 
two times per week for about 20-30 minutes.  He reported 
flashbacks at the rate of about one per month.  He avoids 
large crowds and anything having to do with guns because they 
stir up his experiences in Vietnam.  He stated that he felt 
it was okay for him to have a gun, but not for anyone else.  
He indicated that he sometimes wears earplugs when it 
thunders.  He became alerted by depictions of military 
related things on television as well as smells.  Kids in the 
neighborhood also bother him and make him think about his 
experiences in Vietnam.

The examiner diagnosed the veteran with chronic PTSD, 
adjustment disorder with anxiety, and offered a tentative 
diagnosis of cognitive disorder.  The examiner assessed the 
veteran with a GAF of 55.

The examiner noted that the veteran reported a variety of 
symptom complexes including some likely psychotic experiences 
that were linked to his combat experiences.  The examiner 
indicated that he did not see an increase in the veteran's 
level of symptoms since his previous examinations, and that 
he was managing fairly well.  The examiner opined that the 
veteran's heart condition itself was a source of anxiety and 
that the adjustment disorder to the heart condition was an 
additional contributor of anxiety.  He indicated that the 
veteran's PTSD was fairly stable.  The examiner noted that 
the veteran's awareness of his heart condition contributed to 
his response to any excitement and therefore made him even 
more vulnerable to cardio-related symptoms.  The examiner 
noted that, at this time, the veteran's social adaptations as 
well as efficiency in occupational settings appeared to be 
stabilized.  The examiner noted that the veteran was not 
working after a long career in machine work, and that the 
veteran may have experienced an increase in his PTSD symptoms 
since his retirement which had now stabilized, and the 
examiner would now rate the veteran's level of disability due 
to PTSD to be in the mild to possibly moderate range. The 
examiner noted that the heart condition, independent of that, 
had added another level of anxiety symptoms.  He indicated 
that he thought the veteran was competent to manage funds.  
The examiner noted that the veteran might have some memory 
problems developing that were possibly related to the PTSD, 
chronic in information processing.  The examiner opined that 
this could also be a result of anxiety and emotional distress 
interfering with his ability to store information.

 
The Law

As noted, it is maintained that the 50 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.   Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Under the applicable rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001), a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's PTSD most closely approximates the 
criteria for a 50 percent evaluation.  In this regard, the 
Board notes that, while the both VA examinations of the 
veteran found him to suffer from sleep disturbance, 
hypervigilance, and other symptoms of PTSD, the most recent 
examination found the veteran's level of disability due to 
PTSD to be in the mild to possibly moderate range only.  That 
examiner noted that the veteran had an adjustment disorder 
related to his heart condition which was independent of his 
PTSD condition and caused him a considerable amount of 
anxiety.  Also, the examiner found the veteran's GAF to be 
55, indicative of only moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
He indicated that the veteran was managing fairly well.  
Further, other records in the claims file indicate that the 
veteran has been able to maintain a relationship with his 
wife for over 30 years, and he reported his relationship with 
his children as being good.  The Board finds that this level 
of symptomatology, considering all evidence of record, is 
most indicative of a 50 percent evaluation.

The Board has considered the reports of outpatient treatment 
and statements written by Colin C. Doyle, Ph.D..  However, 
the Board notes that the level of severity of the veteran's 
PTSD suggested by this psychologist is not consistent with 
the other evidence of record.  In this regard, the Board 
notes that the psychologist has made several statements as to 
the level of disability of the veteran; however, he has 
offered no supporting objective evidence to support his 
findings.  For example, in the statement from the 
psychologist dated November 1998, he practically recites the 
entire criteria for a 70 percent evaluation under Diagnostic 
Code 9440; however, he provides basically no objective 
evidence to support this recitation, and in fact no evidence 
that he has objectively examined the veteran.  Further, the 
Board notes that this psychologist has consistently reported 
that the veteran is unemployable due to his PTSD, a statement 
not supported by the evidence of record.  The veteran 
himself, in his hearing testimony dated November 2000, 
indicated that he had left his job because he had a 
disagreement with his employer over leave, not due to his 
PTSD.  Further, the Social Security records received indicate 
that the veteran, in his application for Social Security 
disability, claimed numerous disabling conditions, primarily 
back problems, but made absolutely no mention of his PTSD as 
being a disabling condition preventing him from working.

Thus the Board finds the statements from the veteran's VA 
psychiatric examinations to be a more accurate portrayal of 
the veteran's level of disability than those statements 
received from Colin C. Doyle, Ph.D.  As such, considering the 
evidence as cited above, the Board finds that the veteran's 
service connected PTSD is properly rated as 50 percent 
disabling.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

